department of the treasury internal_revenue_service washington d c aug tax_exempt_and_government_entities_division se tep rata uniform issue list legend taxpayer a plan b plan c ira d non-ira account e financial_institution f financial_institution g amount dear this is in response to your request received date as supplemented by correspondence received on date in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that she received distributions from plan b and plan c in excess of amount taxpayer a asserts that the failure to accomplish a rollover of amount within the 60-day period described in sec_402 of the code was due to an error on the part of financial_institution g taxpayer a participated in two b plans plan b and plan c which invested in annuity_contracts purchased through financial_institution f taxpayer a met with financial_institution g to establish an investment plan that provided that amount would be rolled over into an ira ira d maintained by financial_institution g on date taxpayer a requested that her vested account balances in plan b and plan c be directly rolled over into ira d realizing that only a partial_distribution had been made in the form of a direct_rollover to ira d taxpayer a made another request for a direct_rollover of amount into ira d however on date amount was transferred by financial_institution f to non-ira account e a non-ira account maintained by financial_institution g the form 1099-r issued by financial_institution f reflected a direct_rollover code g from plan b and plan c of amount with a taxable_amount of zero taxpayer a did not discover the error until february of when she received a form 1099-div taxpayer a represents that amount has not been used for any other purpose based on the above facts and representations taxpayer a requests a waiver of the 60-day rollover requirement under sec_402 of the code with respect to the distribution of amount from plan b and plan c with respect to your ruling_request sec_403 of the code provides that if any portion of the balance_to_the_credit of an employee in a sec_403 annuity_contract is paid to the employee in an eligible_rollover_distribution and the employee transfers any portion of the property received in such distribution to an eligible_retirement_plan described in sec_402 and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_403 of the code provides that the rules of sec_402 through and shall apply for the purposes of sec_403 includible in gross_income for the taxable_year in which paid sec_402 of the code provides generally that if any portion of an eligible_rollover_distribution from a qualified employees trust is paid to the employee in an eligible_rollover_distribution and the employee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed such distribution to the extent so transferred shall not be sec_402 of the code provides that the maximum amount of an eligible_rollover_distribution to which paragraph applies shall not exceed the portion of such distribution which is includible in gross_income determined without regard to paragraph sec_402 of the code states that such rollover must be accomplished within days following the day on which the distributee received the property sec_402 of the code provides that the secretary may waive the day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement sec_402 of the code defines eligible_rollover_distribution as any distribution to an employee of all or a portion of the balance_to_the_credit of an employee in a qualified_trust except that such term shall not include a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made -- i for the life or life expectancy of the employee or the joint lives or joint life expectancies of the employee and the employee's designated_beneficiary or ii for a specified period of years or more b any distribution to the extent the distribution is required under sec_401 and c any distribution which is made upon hardship of the employee sec_402 of the code defines eligible_retirement_plan as i an individual_retirement_account described in sec_408 ii an individual_retirement_annuity described in sec_408 other than endowment_contract iii a qualified_trust iv an annuity plan described in sec_403 v an eligible_deferred_compensation_plan described in sec_457 maintained by an eligible_employer as described in sec_457 and vi an annuity_contract described in sec_403 revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information and documentation submitted by taxpayer a support her assertion that the failure to accomplish a rollover of amount within the 60-day period described in sec_402 of the code was due to an error on the part of financial_institution g therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount provided all other requirements of sec_402 except the 60-day requirement will be met with respect to the contribution of amount to an ira amount will be considered a rollover_contribution within the meaning of sec_402 this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact at please address all correspondence to se t ep ra t1 sincerely yours deleted copy of this letter ce carlton a watkins manager employee_plans technical group enclosures notice of intention to disclose whilhiw
